Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al. (KR-1020100131939, cited on Applicants information disclosure statement, filed on 3/7/19).
Compound SPH20 of Cheong et al. anticipates chemical formula 1 of claim 1 with variables Ar1 and Ar2 being equal to phenyl groups, variable Ar4 being equal to a phenyl group substituted with a cyano group, and variable Ar3 being equal to a heteroaryl group having 18 carbon atoms which is substituted with a phenyl group (indolocarbazoyl moiety).  Compound SPH20 also anticipates claims 2, 3, 5 and 6.  Compound SPH20 is one explicitly taught compound which is employed as a host material in an emission layer of an organic light emitting device, thereby anticipating claim 9.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2017/099490, a copy of this reference is included with this Office action).
Compounds 3-87 through 3-109 of Park et al. anticipates chemical formula 1 of claim 1.  In compound 3-87 as one example, variables Ar1 and Ar2 are equal to phenyl groups, variable Ar4 is equal to a phenyl group substituted with a cyano group, and variable Ar3 being equal to a heteroaryl group having 10 carbon atoms (carbazolyl moiety).  Compounds 3-87 through 3-109 of Park et al. also anticipates claims 2, 3, 5 and 6.  Compounds 3-87 through 3-109 of Park et al. are taught to be employed in organic light emitting devices, thereby anticipating claim 9 (see claims 5, 9 and 11 of Park et al.).

s 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al. (KR-1020160127503, cited on Applicants information disclosure statement, filed on 3/7/19) as evidenced by an IUPAC sheet on aryl groups (a copy of which is included with this Office action).
Claims 1-4 and 7: Compound 2-40 of Seok et al. anticipates all of the limitations of chemical formula 1-2 of claim 7.  Specifically, as applied to formula 1-2, compound 2-40 has variables Ar1 and Ar2 equal to phenyl (also anticipating claim 2), and variable Ar4 equal to a C11 aryl group substituted with a cyano group.  As applied to chemical formula 1 of claim 1, variable Ar3 is a naphthyl group which anticipates the limitations of claims 1 and 4.  Aryl groups, according to IUPAC is a group derives from arenes by removal of a hydrogen atom from a ring carbon atoms.  Importantly, the definition also states that groups similarly derived from heteroarenes are sometimes subsumed in this definition.  Therefore, using the broadest reasonable interpretation, the heteroaryl group Ar4 in compound 2-40 of Seok et al. may properly be referred to as an aryl group.  However, variable Ar4 in compound 2-40 of Seok et al. is NOT a monovalent group derived from an arene, which is recited in claim 5.  Arene groups by definition are aromatic organic compounds containing solely carbon and hydrogen atoms, and do not include any heteroatoms.  Should Applicants incorporate the limitations of claim 5 into claim 1, then this rejection would be withdrawn. 
Claim 9: The compounds taught by Seok et al. are employed in organic light emitting devices as clearly shown in the working examples (no translation is needed as one of ordinary skill in the art can readily see the anode (ITO), the cathode (Al), and the organic layers present in said devices.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The references relied upon above and the references of record fail to teach or suggest compounds which adhere to the limitations of claim 8.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766